DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed August 10, 2021 have been received and considered by Examiner.

Examiner notes that the subject matter of claim 5 has been moved into independent claim 1, and the subject matter of claim 8 has been moved into independent claim 7. Claims 5, 6, 8 and 13 were indicated as allowable, if moved into independent form, and if the objections and 112 rejections of record were overcome (pages 2 and 3 of Office Action mailed May 13, 2021). The art rejections have therefore been withdrawn, due to Applicant’s incorporation of the subject matter of claim 5 into independent claim 1, and the subject matter of claim 8 into independent claim 7. The 112 rejections have been withdrawn due to Applicant’s amendments in the claims.
Claims 1, 4, 6, 7, 10, 11 and 13 are allowed.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, it cannot be ascertained whether the recitations of claim 2 regarding the EVOH layer are intended to apply to one or both of the EVOH layers recited in claim 1, and if only one, it is not clear which EVOH layer.
In regard to claim 3, it cannot be ascertained whether the recitations of claim 2 regarding the EVOH layer are intended to apply to one or both of the EVOH layers recited in claim 1, and if only one, it is not clear which EVOH layer.
	In regard to claim 12, it cannot be ascertained whether the intermediate EVOH layer recited in claim 12 is intended to be the same layer as the intermediate EVOH layer recited in claim 7, or a separate layer from the intermediate EVOH layer recited in claim 7. Examiner notes that it is possible that the intermediate EVOH layer recited in claim 12 is intended to be a separate layer from the intermediate EVOH layer recited in claim 7 because of the occurrence of “an” twice in line 2 of claim 12 (including immediately before “intermediate layer”). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782